Title: To James Madison from James Swan, 10 February 1797
From: Swan, James
To: Madison, James


Dear Sir
Boston 10. feb. 1797.
I recommend to you personally & to the Delegates from your state in general, the cause of Mrs. De Neufville, widow of the deceased Mr. John De Neufville, Mercht at Amsterdam. He had for a long time before his death been in very, very narrow circumstances, caused by the ruin he brought on himself by a blind zeal for the support of the liberty & independence of this Country. His widow is totally destitute at this moment. She has just claims on this Government, & I trust they will be heard & satisfied. Your influence will facilitate that happy event, & let me pray you for it, in her behalf & that of her childs. It is affecting to see so ancient & opulent a House in ruin.
My respects to Mrs Madison & believe me with great esteem & regard Dr. sr. Your mo. obd. svt.
Jam. Swan
